Title: To John Adams from Benjamin Rush, 5 May 1812
From: Rush, Benjamin
To: Adams, John



My dear Old friend of 1774
Philada May 5. 1812

I return you the Copies of your letters to the Messrs Smith and thier Answers, with my Advice (as you have done me the honor to ask it) by no means to publish them. “Scandal (Dr Witherspoon used to say) will die sooner than you can kill it.” I can subscribe to the truth of this assertion of our Old Scotch Sachem from my own experience. Not a paragraph or even a line did I ever publish in reply to the volumes of Scandal and falsehoods that filled our papers against me for more than three months in the year 1797. They have all perished, and I live am still permitted to live with as much, or more reputation than I deserve in the very city in which those publications were devoured like hot rolls every morning & evening by thousands of my fellow Citizens.—Be assured my venerable friend that your Character does not require such an Appeal to the public. Were it to be made, perhaps not more than twenty persons in the United States would recollect the idle and improbable tale, the testimony of the Messrs Smith was intended to refute. Time and posterity will do you justice, and your Children will enjoy the fruits of your well earned reputation.—Posterity did I say will do you justice?—It will not be necessary for your Children to wait for that Satisfaction. Read the enclosed letters from your & my old ennemy Cobbett to the Prince of Wales. There you will see your opinions upon the subject of the impressment of American Seamen ably defended,  together a just tribute to your Services to your Country.
Col: P: mentioned probably the same things in the family of Mr Henry Drinker formerly a respectable Quaker of our City, some years ago, that he communicated to you respecting your man of ten talents. They, were retailed to me by his son, and who appeared to believe them.
You are mistaken in supposing Gen Green was one of his idolaters, or that he was at all times discreet in speaking of him. His Aid de Camp major Edwards informed me that this was far—very far from being the Case. He thought & spoke of him as you have often heard your Son in law Col: Smith who, knew him better than most men. But en’o of this hateful Subject! We will dismiss it for ever.—
I am now busily engaged in preparing for the press a Volume of medical inquiries & Observations upon madness, and all the other diseases of the mind. The Ancient Roman Sculptors & painters always inscribed Upon thier works when they had completed them. “faciebat” & “pingebat”. I shall say inscribe the same declaration of imperfection upon my work. It has been extorted from me by my pupils. It will I hope serve to excite more attention to the Subject than has hitherto been bestowed upon it by physicians.
The issue of the application for loans will probably check the military Spirit at Washington. The tide of the human passions of our nation for War has nearly spent itself. In Pennsylvania it is daily becoming more & more unpopular. I will recollect in opposing Mr Dickinson’s proposal for deferring the declaration of War Independance Until we were more numerous & more powerful than we were in 1776 you said to me that time by encreasing our numbers & wealth would encrease our ties to great Britain. Late events show that this is the case. The old tories have encreased four or five fold by ordinary population, and an immense accession has been made to them of British emigrants and apostate Whigs who have become wealthy by successful Speculations in Certificates and banks.—
A declaration of War against France as well as agst: England would probably unite us, and fill the treasury of the United States. It would do more,—it would render a War wholly defensive,—it would make both nations feel our importance & it would produce such a reaction in domestic manufactures and internal Commerce as would soon make us a great and independant Nation. But—why have I suffered my pen to run away with me?—I know nothing of the Subject which Alas! now so generally agitates and divides our country. I shall however venture to ask one question before I finish my letter. Do you think if the declaration of War against England had been made last fall,—by which and the public mind thereby been instantly excited & inflamed to the War point, that so much clamour would have existed at this time against embargoes, loans & taxes?
Adieu! ever your truly / grateful & affectionate friend

Benjn Rush